FILED
                             NOT FOR PUBLICATION                            JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FOX JOSEPH SALERNO,                              No. 11-17755

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00858-ROS

  v.
                                                 MEMORANDUM *
HENRY C. MUNOZ, SSU; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, Chief Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Fox Joseph Salerno, an Arizona state prisoner, appeals pro se from the

district court’s dismissal order and summary judgment in his 42 U.S.C. § 1983

action alleging that defendants violated his First, Fourth, and Sixth Amendment




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
rights when they read a letter to his attorney. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004) (summary judgment); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A for failure to state a claim). We affirm.

      The district court properly dismissed Salerno’s access-to-courts claim

because Salerno failed to state facts sufficient to show that defendants’ actions

hindered Salerno’s efforts to pursue a nonfrivolous legal claim. See Lewis v.

Casey, 518 U.S. 343, 348-53 (1996) (setting forth actual injury requirement).

      The district court properly granted summary judgment on Salerno’s

remaining First and Fourth Amendment claims because Salerno failed to raise a

genuine dispute of material fact as to whether defendants violated his rights by

reading and investigating the contents of the letter to Salerno’s attorney after

defendants were notified of the threat posed by the letter. See Turner v. Safley, 482

U.S. 78, 89-91 (1987) (discussing factors for determining whether regulation that

impinges on First Amendment rights is reasonably related to legitimate penological

interests); Thompson v. Souza, 111 F.3d 694, 699 (9th Cir. 1997) (the

reasonableness of searches and seizures by prison officials should be analyzed in

light of the Turner factors); see also Bell v. Wolfish, 441 U.S. 520, 547 (1979)

(prison officials “should be accorded wide-ranging deference in the adoption and


                                           2                                       11-17755
execution of policies and practices that in their judgment are needed to preserve

internal order and discipline and to maintain institutional security”).

      The district court properly granted summary judgment on Salerno’s Sixth

Amendment claim because Salerno failed to raise a genuine dispute of material fact

as to whether defendants’ conduct interfered with Salerno’s ability to communicate

with his criminal attorney or obtain evidence in a criminal proceeding. See

Williams v. Woodford, 384 F.3d 567, 584-85 (9th Cir. 2004) (“When the

government deliberately interferes with the confidential relationship between a

criminal defendant and defense counsel, that interference violates the Sixth

Amendment right to counsel if it substantially prejudices the criminal defendant.”).

      AFFIRMED.




                                           3                                   11-17755